Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 16, 2018

                                      No. 04-18-00704-CR

                                       Lissette FUENTES,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. 16-CRS-318
                       The Honorable Everardo Garcia, Judge Presiding


                                         ORDER
        The trial court imposed sentence on June 12, 2018. Because appellant timely filed a
motion for new trial on July 11, 2018, the notice of appeal was due to be filed on September 10,
2018. See TEX. R. APP. P. 26.2(a). A notice of appeal was not filed until September 27, 2018,
and appellant did not timely file a motion for extension of time to file the notice of appeal. See
id. R. 26.3.

        We therefore ORDER appellant to file a written response in this court on or before
November 15, 2018 showing why this appeal should not be dismissed for lack of jurisdiction.
See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (holding that timely notice of
appeal is necessary to invoke court of appeals’ jurisdiction). If appellant fails to satisfactorily
respond within the time provided, the appeal will be dismissed for want of jurisdiction. If a
supplemental clerk’s record is required to show jurisdiction, appellant must ask the trial court
clerk to prepare one and must notify the clerk of this court that such a request was made. All
deadlines in this matter are suspended until further order of the court.

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.


                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court